Citation Nr: 1540624	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-30 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a compensable rating for keratoconus. 

2.  Entitlement to a rating in excess of 20 percent for urethral strictures.  



REPRESENTATION

Appellant represented by:	Kenneth L. LaVan


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active military duty from June 1994 to May 2001.  

These matters come to the Board of Veterans' Appeals (Board) from an October 2009 and May 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On March 20, 2015, the Veteran was scheduled to have a Travel Board hearing.  However, prior to the date of the hearing the Veteran requested a videoconference hearing from a location closer to his residence as he had neither the financial means nor transportation to get to the travel board hearing.  The Veteran's attorney also submitted a statement prior to the scheduled hearing requesting a continuance or another date for the hearing due to mitigating circumstances.  The Veteran's attorney reiterated the request that his hearing be rescheduled at location closer to his residence.  His lawyer also requested additional time in order to prepare and present evidence to support the Veteran's claims.    

Since failure to afford the Veteran a hearing would constitute denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board hearing before a Veterans Law Judge at the next available opportunity.  It should be noted that the Veteran has requested an alternate location due to his inability to travel because of lack of transportation.  Thus, if possible, the RO/AMC is requested to coordinate with Veteran's counsel in order to coordinate a possible alternative location for a Board hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




